MEMORANDUM**
Charles Joseph Avestro Becker appeals the 60-month sentence imposed for his conviction of fraud and misuse of visas and aiding and abetting in violation of 18 U.S.C. § 1546(a), 2(a), and inducing an illegal alien to enter the United States, in violation of 8 U.S.C. § 1324(a)(l)(A)(iv). Becker argues that the district court erred in imposing a two-level increase for obstruction of justice under U.S.S.G. § 3C1.1. We review for clear error a district court’s factual determination under § 3C1.1, see United States v. Shannon, 137 F.3d 1112, 1119 (9th Cir.1998), and we affirm.
Because the parties are familiar with the facts, we recite them only as necessary for this decision. The district court did not clearly err in finding the facts necessary to apply the two-level obstruction of justice enhancement. The district court made sufficient factual findings that encompassed each of the elements of perjury, as required by United States v. Dunnigan, 507 U.S. 87, 95, 113 S.Ct. 1111, 122 L.Ed.2d 445 (1993). While we agree that Becker’s testimony regarding payment of taxes is ambiguous, we conclude there is ample support in the record for the factual findings regarding other instances of perjury the district court made in support of the § 3C1.1 enhancement. Accord Dunni-gan, 507 U.S. at 95-96.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.